     Case 3:19-cr-00032-MCR Document 59 Filed 11/26/19 Page 1 of 7




       IN THE UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF FLORIDA
                   PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                              CASE NO. 3:19cr32/MCR

TIMOTHY J. SMITH


       GOVERNMENT=S PROPOSED JURY INSTRUCTIONS

      COMES NOW, the United States of America, by and through the

undersigned Assistant United States Attorney, and submits these proposed

jury instructions in the aforementioned matter.     The government believes

the following Eleventh Circuit Pattern Jury Instructions 2019 (hereinafter PJI)

are applicable:

      Basic Instructions
      B1           Introduction
      B2.1-2.2     Duty to Follow Instructions
      B3           Definition of Reasonable Doubt
      B4           Consideration of the Evidence
      B5           Credibility of Witnesses
      B7           Expert Witness
      B8           Introduction to Offense Instructions
      B9.1A        On or About-Knowingly-Willfully
      B10.2        Caution-Punishment
      B11          Duty to Deliberate
      Case 3:19-cr-00032-MCR Document 59 Filed 11/26/19 Page 2 of 7




        B12             Verdict

        Special Instructions
        Ø            Venue1
                     The government must prove that it is more likely than not
                     that the offenses separately charged in the indictment
                     were begun, continued through, were completed, or
                     substantially contacted the Northern District of Florida.
                     That is, to establish venue, the government need show
                     that the crime(s) took place on a form of transportation in
                     interstate commerce from, continuing through,
                     completing, or substantially contacting Pensacola,
                     Florida. Venue need only be proved by a preponderance
                     of the evidence. This is a lower standard than proof
                     beyond a reasonable doubt. The internet and the use of a
                     cellular telephone are each a means and facility of
                     interstate commerce that may establish venue.




1 See Title 18, United States Code, Section 3237; see also United States v. Little, 864 F.3d 1283,
1287 (11th Cir. 2017); United States v. Breitweiser, 357 F.3d 1249, 1253 (11th Cir. 2004); United
States v. Rodriguez-Moreno, 526 U.S. 275, 281 (1999); United States v. Bagnell, 679 F.2d 826,
830-831 (11th Cir. 1982). For instructional out of circuit citations, see also United States v. Tang
Yuk, 885 F.3d 57, 70 (2nd Cir. 2018); United States v. Saavedra, 223 F.3d 85, 88-89 (2nd Cir. 2000);
United States v. Beddow, 957 F.2d 1330, 1335-1336 (6th Cir. 1992); and 8th Circuit Pattern Jury
Instructions (2017).
      Case 3:19-cr-00032-MCR Document 59 Filed 11/26/19 Page 3 of 7




    Offense Instructions
Count One2

        1.      The defendant intentionally accessed a computer;

        2.      The defendant did so without authorization;

        3.      The defendant obtained information;

        4.      The information was from a protected computer; and

        5.      The value of the information exceeded $5,000.

                The term “computer” includes any high speed data processing
                device that can perform logical, arithmetic, or storage functions,
                including any data storage facility, server or communications
                facility that is directly related to or operates in conjunction with
                a device.

                “Access a computer” means to communicate with, obtain
                information from, or make use of a computer or its related
                services. “Access without authorization” means to access a
                computer without the approval, permission, or sanction of the
                computer’s owner or controller. “Obtaining information”
                includes merely reading information on the computer. It is not
                necessary for the government to prove that the defendant copied
                or removed data, although copying or removing data would be
                examples of obtaining information.

                A protected computer is one wherein reasonable measures have

2 See Hamilton Group Funding, Inc. v. Basel, 311 F.Supp.3d 1307, 1313 (S.D. Fla. 2018); Beecher
Carlson Holdings, Inc. v. Stern Risk Partners, LLC, 2015 WL 13306360 at *4 (N.D. Ga. 2015);
Dental Health Products, Inc. v. Ringo, 2009 WL 1076883 at *7 (E.D. Wisconsin 2009); see also
7th Circuit Pattern Jury Instructions (2012) and 8th Circuit Pattern Jury Instructions (2017) for
definitional purposes.

                                               3
      Case 3:19-cr-00032-MCR Document 59 Filed 11/26/19 Page 4 of 7




                been put in place in an effort to keep some information secure or
                private. Such a computer must be used in interstate or foreign
                commerce or in a manner that affects interstate or foreign
                commerce. The internet is a means and facility of interstate and
                foreign commerce.

Count Two3

        1.      The defendant intended to convert a trade secret to the benefit
                of anyone other than the owner;

        2.      The item/information was, in fact, a trade secret;

        3.      The defendant knowingly stole, or without authorization
                appropriated, took, carried away, or concealed, or by fraud,
                artifice, or deception obtained the trade secret;

        4.      The defendant intended, or knew, the offense would injure the
                owner of the trade secret; and

        5.      The trade secret was related to or included in a product that is
                produced for or placed in interstate or foreign commerce.

               The term “trade secret” means all forms and types of financial,
               business, scientific, technical, economic, or engineering
               information, including patterns, plans, compilations, program
               devices, formulas, designs, prototypes, methods, techniques,
               processes, procedures, programs, or codes, whether tangible or
               intangible, and whether or how stored, compiled, or memorialized
               physically, electronically, graphically, photographically, or in
               writing if—


3 See United States v. Howley, 707 F.3d 575 (6th Cir. 2013); United States v. Jin, 733 F.3d 718 (7th
Cir. 2013); United States v. Hsu, 155 F.3d 189 (3rd Cir. 1998); see also Title 18, United States Code,
Section 1839 for definitional purposes.

                                                  4
Case 3:19-cr-00032-MCR Document 59 Filed 11/26/19 Page 5 of 7




      (A) the owner thereof has taken reasonable measures to keep such
      information secret; and

      (B) the information derives independent economic value, actual
      or potential, from not being generally known to, and not being
      readily ascertainable through proper means by another person
      who can obtain economic value from the disclosure or use of the
      information.

      The government need not prove that the owner took all
      conceivable measures to protect the information’s secrecy or that
      the measures the owner took were perfect, but it must prove the
      measures were reasonable under the circumstances. Further,
      information is readily ascertainable if it can be readily duplicated
      without involving considerable time, effort, or expense. It is not
      necessary for the government to prove an exact dollar amount
      attributable to the secrecy of the information, only that the owner
      derived some actual or potential economic value from its secrecy.
      The government is not required to prove there was an actual
      economic loss to the victim.

      A trade secret may not be particularly novel or inventive. For
      example, the term trade secret can include compilations of
      information. Combinations or compilations of public information
      from a variety of different sources, when combined or compiled
      in a novel way, can be a trade secret. In such a case, if a portion
      of the trade secret is generally known or even if every individual
      portion of the trade secret is generally known, the compilation or
      combination of information may still qualify as a trade secret if it
      meets the definition of trade secret set forth above.




                                 5
      Case 3:19-cr-00032-MCR Document 59 Filed 11/26/19 Page 6 of 7




Count Three4

      1. The defendant knowingly sent a message in interstate commerce or
          using a facility of interstate commerce; and

      2. The message contained a threat to extort money or something of
          value or injure the property or reputation of StrikeLines.

              Both a cellular telephone and the internet are facilities of interstate
              commerce.

              The government does not have to prove that the defendant
              intended to carry out the threat or succeeded in obtaining the
              money or any other thing of value. A “thing of value” is anything
              that has value to the defendant, whether it’s tangible or not.


                                           Respectfully submitted,
                                           LAWRENCE KEEFE
                                           United States Attorney

                                           /s/ David L. Goldberg
                                           David L. Goldberg
                                           Assistant United States Attorney
                                           Member of the Maryland Bar
                                           21 East Garden Street, Ste. 400
                                           Pensacola, Florida 32501
                                           (850) 444-4000




4 See PJI O30.4

                                          6
    Case 3:19-cr-00032-MCR Document 59 Filed 11/26/19 Page 7 of 7




                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of

such filing to defense counsel of record on this the 26th day of November,

2019.

                                            /s/ David L. Goldberg
                                            DAVID L. GOLDBERG
                                            Assistant U.S. Attorney




                                     7
